DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Claims 9-11, 16, and 18-26 are pending as amended 12/7/20, and are considered herein.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9-11, 16, and 18-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,667,500 in view of Wood, et al. (June 2011) “Targeted Genome Editing Across Species Using ZFNs and TALENs”, Science, 333:  307, and/or Jinek, et al. (2012) “A programmable Dual-RNA-Guided DNA Endonuclease in Adaptive Bacterial Immunity”, Science, 337(6096): 816-21. 
Claim 9: Patent Claim 1 teaches increasing the same duration, by obtaining a pig liver from a pic with the alpha1,3-galactosyltransferase and CMAH genes disrupted, to have lower expression, and surgically attaching the liver to the human subject.
	Claim 10: Patent Claim 2 places the liver internal to the human.
	Claim 11: Patent Claim 3 places the liver external to the human.
	Claim 16:  Patent Claim 5 teaches the same transplant of porcine organs, cells or cells, having reduced alphaGal and CMAH into a human, to improve hyperacute rejection.
	Claim 18: Patent Claim 6 teaches producing the glycoprotein of interest in a pig comprising disrupted alphaGal and CMAH, to thereby have reduced Neu5Gc/AlphaGal epitopes, to produce the glycoprotein of interest.
	Claim 19: Claim 7 has the same Markush of glycoproteins.
	Claim 20: Claims 4 and 8 provide anticipating embodiments for the disruptions.
	Claims 21-26 are drawn to the forms of gene editing of Zinc Finger, TALEN, and CRISPR.  While these are the essential written description in the specifications, for the claims of the patent, current office policy is to add art for species not specifically claimed.  Thus, even though not essential for the present ODP rejections:
	Wood, et al. (June 2011) “Targeted Genome Editing Across Species Using ZFNs and TALENs”, Science, 333:  307 is art the artisan would be aware of, as it involves methods of genome modification.  Wood teaches the use of TALENs and ZFNs as methods of such targeted mutagenesis, and may be used in diverse organisms.
	For clarity, it is noted that at least CRISPR/Cas9 was first introduced into the priority at the time of the PCT/US2013/066387, 10/23/13, and thus this is the earliest priority accorded.
	Additionally, the Artisan would be aware of Jinek, et al. (2012) “A programmable Dual-RNA-Guided DNA Endonuclease in Adaptive Bacterial Immunity”, Science, 337(6096): 816-21, for teaching the general method of gene editing with CRISPR-Cas9, which can be used for efficient targeting and modification of genomes (e.g., p.  820, “Conclusions”).
	Thus, in light of the patent, and additional art, the Artisan would have been motivated to make the various knockout pigs utilizing the various gene editing methods.  The Artisan would have done so, because each method provides for efficient editing.  The Artisan would expect success, as the components are utilized for art-recognized purposes.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KELLY whose telephone number is (571)272-0729. The examiner can normally be reached M-F: 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT M. KELLY
Examiner
Art Unit 1633



/ROBERT M KELLY/Primary Examiner, Art Unit 1633